
	
		II
		111th CONGRESS
		1st Session
		S. 2791
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Merkley (for
			 himself, Mr. Baucus,
			 Mr. Wyden, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to grant
		  economy-related contract extensions of a certain timber contracts between the
		  Secretary of the Interior and timber purchasers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Harvest Opportunity
			 Act.
		2.DefinitionsIn this Act:
			(1)Economy-related
			 contract extensionThe term economy-related contract
			 extension means the addition of 3 years to the expiration date of a
			 qualifying contract for the right to cut and remove timber.
			(2)Qualifying
			 contractThe term qualifying contract means a
			 contract, executed on or before December 31, 2008, for the sale of timber from
			 land administered by the Bureau of Land Management—
				(A)for which there is
			 unharvested volume remaining;
				(B)for which, not
			 later than 90 days after the date of enactment of this Act, the timber
			 purchaser makes a written request to the Secretary for an economy-related
			 contract extension; and
				(C)that has not been
			 terminated prior to the request for an economy-related contract extension under
			 section 3(a).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(4)Timber
			 purchaserThe term timber purchaser means the party
			 to the qualifying contract for the sale of timber from land administered by the
			 Bureau of Land Management.
			3.Economy-related
			 contract extensions
			(a)RequestNot
			 later than 30 days after a timber purchaser requests an economy-related
			 contract extension of a qualifying contract between the Secretary and the
			 timber purchaser, the Secretary shall modify the qualifying contract to add 3
			 years to the contract expiration date.
			(b)Waiver of claims
			 as of extensionThe timber purchaser shall waive any and all
			 claims the timber purchaser has against the United States involving the
			 qualifying contract that exist on the date that the Secretary modifies the
			 qualifying contract under subsection (a).
			(c)Claims prior to
			 date of extensionNothing in this Act affects any claim by the
			 United States against any timber purchaser, including claims that arose under a
			 qualifying contract before the date on which the Secretary extends the contract
			 expiration date under subsection (a).
			
